Citation Nr: 1705538	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  01-09 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for bilateral ankle disability.

5.  Entitlement to service connection for blurred vision.  

6.  Entitlement to service connection for malaise.

7.  Entitlement to service connection for a calcified granuloma. 

8.  Entitlement to service connection for a cardiovascular disorder other than hypertension.

9.  Entitlement to service connection for right shoulder pain due solely to an undiagnosed illness.

10.  Entitlement to service connection for left shoulder pain, to include as due to an undiagnosed illness.  

11.  Entitlement to service connection for a disability of the bilateral forearms and wrists, to include tendonitis and carpal tunnel syndrome (CTS).

12.  Entitlement to a compensable rating for a temporomandibular joint (TMJ) disorder before December 3, 2015, and to a rating in excess of 20 percent thereafter.  

13.  Entitlement to a rating in excess of 10 percent for hypertension.  

14.  Entitlement to a rating in excess of 10 percent for scars of the head and neck.

15.  Entitlement to a rating in excess of 30 percent for Kimura's disease, manifested by asthmatic symptoms. 

16.  Entitlement to compensable rating for Kimura's disease, manifested by rhinitis symptoms, before December 7, 2015, and to a rating in excess of 10 percent thereafter.  

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues listed above will be addressed in this decision.  The Veteran's claims that the Board committed clear and unmistakable error in September 2015 will be addressed in a separate decision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to October 1998, including service in Southwest Asia during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a number of rating decisions of the VA RO.  In February 2004, the RO issued a rating decision denying the Veteran's claims of entitlement to service connection for a disability affecting the upper and lower extremities, headaches, blurred vision, and malaise.  In October 2004, the RO issued a rating decision denying service connection for a cardiovascular disability, tendonitis, a right shoulder disability, a low back disability, and bilateral carpal tunnel syndrome.  The Veteran perfected an appeal of these decisions to the Board in March 2005.

In October 2005, the RO issued a rating decision denied the Veteran's claims of entitlement to service connection for calcified granuloma, and arthritis.  The October 2005 rating decision also denied a disability rating in excess of 10 percent for scars of the right forehead and right neck.  The Veteran perfected an appeal of the rating decision to the Board in May 2013.

In September 2010, the RO issued a rating decision denying service connection for diabetic retinopathy and granting service connection for Kimura's disease with a 10 percent disability rating.  The Veteran disagreed with the denial of service connection and the rating assigned to his Kimura's disease, and he perfected an appeal of this decision to the Board in May 2013.  A May 2014 rating decision increased the rating of the Veteran's Kimura's disease to 30 percent.  Notwithstanding the May 2014 increase of the Veteran's rating, this issue remains in appellate status because the May 2014 rating increase does not represent the highest possible benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was previously before the Board in September 2015.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For clarity, the Board notes that its September 2015 decision dismissed the Veteran's claim of entitlement to service connection for a right shoulder disability, but only as such disability was other than as due to or a manifestation of an undiagnosed illness.  The issue of service connection for a right shoulder disability on this basis is thus no longer before the Board.  The issue of service connection for a right shoulder disability is now only before the Board to the extent that such right shoulder pain represents an undiagnosed illness in the form of a pain disorder of the right upper extremity.  

In April 2016, the RO granted the Veteran's claim of entitlement to service connection for TMJ and assigned a noncompensable evaluation effective July 27, 2001, and a 20 percent evaluation effective December 3, 2015.  The RO also increased the evaluation of the Veteran's allergic rhinitis to 10 percent effective December 7, 2015.  The Veteran timely perfected an appeal of this rating decision to the Board in June 2016.

For clarity, the Board has recharacterized certain orthopedic issues on appeal, acknowledging that the Veteran is not seeking service connection for specific diagnoses, but for impairment affecting different parts of his body, regardless of the specific diagnosis.  For example, the record indicates that the Veteran desires service connection for an impairment of the forearm and wrists; this claim had previously been developed as separate claims for tendonitis, CTS, arthritis, and joint pain.  

In February 2003, the Veteran filed an application for VR&C benefits that does not appear to have been adjudicated.  In August 2013, the Veteran raised the issue of entitlement to service connection for fibromyalgia.  The issue of service connection for a dental disorder for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  As these issues have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right shoulder pain, left shoulder pain, a disability of the bilateral forearms and wrists, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran has a headache disorder, low back disability, bilateral knee disability, and bilateral ankle disability as a result of his service.

2.  The evidence is in equipoise as to whether the Veteran has blurred vision and malaise as a result of his service-connected disabilities.

3.  The Veteran does not have a current calcified granuloma disability or a cardiovascular disorder other than hypertension.

4.  The Veteran's TMJ disorder results in a limitation of motion of the inter-incisal range to not worse than 22mm.  

5.  The Veteran's hypertension results in systolic pressure predominantly less than 200 mmHg and diastolic pressure predominantly less than 110 mmHg.

6.  The Veteran's scars of the head and neck result in no more than two characteristics of disfigurement, but the scarring does not result in visible or palpable tissue loss or gross distortion or asymmetry.

7.  The Veteran's Kimura's disease, manifested by asthmatic symptoms, results in neither a Forced Expiratory Volume in one second (FEV-1) or a FEV-1/Forced Vital Capacity (FVC) that are worse than 56 percent of the predicted value; the Veteran's asthma does not require monthly visits to a physician for required care of exacerbations, at least intermittent courses of systemic corticosteroids or immunosuppressive medications, nor does it result in more than one attack per week with episodes of respiratory failure.

8.  The Veteran's Kimura's disease, manifested by rhinitis, results in a greater than 50 percent obstruction of the nasal passages on both sides, but it does not result in polyps, rhinoscleroma, or granulomatous infection at any time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder, low back disability, bilateral knee disability, bilateral ankle disability, blurred vision, and malaise are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

2.  The criteria for service connection for a calcified granuloma and a cardiovascular disorder other than hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

3.  Before December 3, 2105, the criteria for a 20 percent rating, but not higher, for a TMJ disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2016).

4.  From December 3, 2105, the criteria for a rating in excess of 20 percent for a TMJ disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2016).

5.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 7101 (2016).

6.  The criteria for a 30 percent rating, but not higher, for scars of the head and neck have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 7800 (2008).

7.  The criteria for a rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

8.  Before December 7, 2105, the criteria for a 10 percent rating, but not higher, for rhinitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

9.  From December 7, 2105, the criteria for a rating in excess of 10 percent for rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claims of entitlement to service connection for a headache disorder, low back disability, bilateral knee disability, bilateral ankle disability, blurred vision, and malaise.  Any error relating to the duties to notify and assist with respect to these claims is moot.  

Otherwise, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.  

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent identified and available.  There is otherwise no indication that there is any additional relevant evidence that is available and not part of the claims file.

The Veteran received an examination addressing his claimed calcified granuloma in December 2015.  

The Veteran received examinations addressing his claimed cardiovascular disorder other than hypertension in March 2013 and December 2015.  In April 2016, the Veteran argued that the December 2015 examiner lacked the appropriate expertise to offer the requested cardiovascular opinion.  The Board disagrees; indeed, had it determined that a specialist's opinion was required, it would have specified such in its September 2015 remand.  The opinion was rendered by a general surgeon who is competent to review and comment on the Veteran's condition, and who rendered a highly probative opinion in this case.  The Veteran additionally indicated that the examination was inadequate because it failed to note that the Veteran had been hospitalized with heart complaints.  As noted below, to the extent that the Veteran has been so hospitalized, the Veteran's complaints following such admissions were attributed to non-cardiac symptoms.  

The Veteran received an examination addressing his TMJ disorder in December 2015.  Neither the Veteran nor his representative has questioned the adequacy of this examination; indeed, the Veteran has argued only that the symptomatology described in this examination had persisted since he filed his claim of entitlement to service connection.  

The Veteran received examinations addressing his hypertension in March 2013 and October 2015.  The Veteran has argued that this examination was inadequate, stating that the examiner did not have sufficient expertise to perform the examination; the Veteran argued that his examination could only be conducted by a cardiologist.  The Veteran further indicated that his blood pressure readings were taken less than one minute apart, which is insufficient because blood pressure fluctuates throughout the day.  The Veteran indicated that the examination was completed in only 10 minutes.  Upon review of the examination report, the Board finds that the examiner, a general surgeon, had the necessary competence to measure the Veteran's blood pressure and describe his hypertension disability.  The Board finds nothing in the examination report suggesting that the examiner was unable to accurately represent the Veteran's hypertension disability.  Lastly, while it may be true that blood pressure fluctuates throughout the day, and indeed from day to day, the Board has considered many blood pressure readings when considering whether a greater rating is available to the Veteran.   

The Veteran received examinations addressing his scars of the head and neck in September 2005, March 2013, and December 2015.  In April 2016, the Veteran argued that the December 2015 examination of his scars was inadequate because the examiner stated that the Veteran's hair transplant plugs were "TNTC," or "too numerous to count".  The Veteran argued that the examination was inadequate because the examiner did not individually measure the "scars" represented by each individual hair plug.  While this may be so, the Board notes first that the Veteran's hair transplant sites have not been service connected, and no VA examiner has considered such sites to be a disability subject to service connection.  Thus, the Board finds that the failure to count or measure each of the Veteran's individual hair plugs does not detract from the adequacy of the examination of the Veteran's service-connected scarring.  

The Veteran received examinations addressing his Kimura's disease, manifested by asthma, in March 2013 and December 2015.   In April 2016, the Veteran argued that the December 2015 examiner did not adequately describe all of the symptoms of his Kimura's disease, specifically noting that his blood test showed high levels of eosinophils, which was "a very clear indication establishing the onset of several auto-immune diseases," including chronic allergic rhinitis, skin disorders, autoimmune diseases and tumors.  The Board finds that examiners have carefully considered all manifestations of the Veteran's Kimura's disease, with the December 2015 examiner explaining especially clearly that hypereosinophilia is a laboratory finding that does not itself have symptoms.  The Board reminds the Veteran that laboratory findings alone, such as elevated eosinophils, do not themselves represent disabilities for VA purposes.  Instead, the Board finds that examiners have adequately explored the functional impairment caused by the Veteran's Kimura's disease.  

The Veteran received an examination addressing his rhinitis in December 2015.  Neither the Veteran nor his representative has questioned the adequacy of this examination; indeed, the Veteran has argued only that the symptomatology described in this examination had persisted since he filed his claim of entitlement to service connection.  

In sum, upon review of the medical evidence, the Board concludes that the existing examination reports of record are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In April 2007, the Veteran requested a hearing before the Board.  Also in April 2007, however, the Veteran indicated that he did not wish to participate in such a hearing.  In September 2009, the Veteran again stated that he wished to appear at a hearing before the Board.  In February 2015, however, the Veteran stated that he wished for the Board to adjudicate his appeal, and his representative made it clear that he did not desire a Board hearing.  Under the circumstances, the Board considers the Veteran's previous requests for a Board hearing to be withdrawn. 

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


Service Connection

The Veteran claims that he experiences a headache disability, a low back disability, a bilateral knee disability, a bilateral ankle disability, a blurred vision disability, a calcified granuloma, and a cardiovascular disability other than hypertension as a result of his active duty service or other service-connected disability.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Headache Disability

With regard to an in-service event or injury, the Veteran has alleged that he began to have severe headaches two to three times weekly beginning in 1987.  Affording the Veteran with the benefit of the doubt, an in-service event or injury has been shown.  With regard to the presence of a current disability, the Veteran was diagnosed in December 2015 with a migraine headache disability.  The December 2015 examiner found that it was more likely than not that the Veteran's current headache disability was a continuation of his in-service headache symptoms.

The Board finds that the opinion of the December 2015 examiner, coupled with the Veteran's competent description of the symptoms that he experienced since service form the necessary connection between his in-service experiences and current headache disability.  Accordingly, service connection for a headache disability is warranted, and the Veteran's claim for service connection is granted.

Low Back Disability

With regard to an in-service event or injury, the Veteran's service treatment records show that he sought treatment for low back pain in January 1998.  The Veteran was treated with physical therapy and pain medications.  An in-service event or injury has been shown.  With regard to the presence of a current disability, the Veteran was diagnosed in December 2015 with a lumbosacral strain.  The December 2015 examiner found that the Veteran's back disability was related to his military service, given the Veteran's history of an onset of back pain in 1997 or 1998.

The Board finds that the opinion of the December 2015 examiner, coupled with the Veteran's competent description of the symptoms that he experienced since service form the necessary connection between his in-service experiences and current low back disability.  Accordingly, service connection for a low back disability is warranted, and the Veteran's claim for service connection is granted.

Bilateral Ankle Disability

With regard to an in-service event or injury, the Veteran developed bilateral ankle pain with standing and prolonged walking in 1997.  An in-service event or injury has been shown.  With regard to the presence of a current disability, the Veteran was diagnosed in December 2015 with osteoarthritis of the bilateral ankles.  The December 2015 examiner found that the Veteran's bilateral ankle disability had its onset during military service.

The Board finds that the opinion of the December 2015 examiner, coupled with the Veteran's competent description of the symptoms that he experienced since service form the necessary connection between his in-service experiences and current bilateral ankle disability.  Accordingly, service connection for a bilateral ankle disability is warranted, and the Veteran's claim for service connection is granted.

Blurred Vision

The Veteran is service-connected for diabetes.  During his November 2015 examination, the Veteran was diagnosed with early cataracts.  The examiner found that the Veteran's blurred vision and vision fluctuations were at least as likely as not secondary to the Veteran's service-connected diabetes mellitus.  Thus, the evidence is at least in equipoise as to whether the Veteran's blurred vision is related to his service-connected diabetes.  Accordingly, service connection for blurred vision is warranted, and the Veteran's claim for service connection is granted.

Malaise

The Veteran is service-connected for diabetes, diabetic neuropathy, and irritable bowel syndrome.  In a December 2015 examination, the examiner noted that malaise itself is not a medical condition, but it is instead a symptom that may be associated with almost any disease state.  The examiner noted that the Veteran's service-connected diabetes, diabetic neuropathy, and chronic diarrhea could all produce symptoms of malaise.  Accordingly, service connection for malaise is warranted, and the Veteran's claim for service connection is granted.

Calcified Granuloma

A March 1994 x-ray examination indicated that the Veteran had old healed granulomatous fibrotic changes of the left apex of the lung.  These changes were old, benign, calcified, and without active disease.  

The Veteran filed his claim of entitlement to service connection for a calcified granuloma in March 2004.  

In April 2007, Dr. Singzon noted the 1994 radiological findings that showed the presence of a calcified granuloma.  Dr. Singzon indicated that granulomas could be caused by a variety of biological, chemical, and physical irritants.  A calcified granuloma of the lung might be due to dormant tuberculosis that was contracted years earlier, and he opined that this was the case for the Veteran.  Dr. Singzon therefore opined that the Veteran's calcified granuloma was service connected.  

In a December 2009 chest x-ray, with the exception of mildly hyperinflated lungs associated with the Veteran's asthma, the Veteran was found to have an unremarkable chest examination without infiltrates, pleural effusions, or mass lesions.  In an August 2010 chest x-ray, the Veteran had trace interlobular septal thickening in the left lung base likely secondary to prior pleural effusion or infection.  During his December 2015 respiratory examination, the examiner noted that the Veteran had been diagnosed with a left apical calcified granuloma in 1994.  The examiner indicated that the Veteran experienced no symptoms as a result of the granuloma that was last seen on x-ray in 1994.  

In April 2016, the Veteran alleged that he had a dry cough and diminished physical activity as a result of this granuloma.  

Upon review of this evidence, the Board finds that the weight of the medical records fails to demonstrate that the Veteran has had a calcified granuloma since his March 2004 date of claim.  While the Board acknowledges the April 2007 report of Dr. Singzon addressing the relationship between the Veteran's calcified granuloma and his service, Dr. Singzon does not appear to have performed any testing to confirm that the Veteran actually had a calcified granuloma.  The Board thus places relatively little weight in the April 2007 opinion of Dr. Singzon.   

To the extent that the Veteran believes that he experiences symptoms of a calcified granuloma, the Veteran is competent to testify as to readily-observable symptoms such as cough and shortness of breath.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Furthermore, the Veteran is not competent to associate such symptoms to a particular respiratory finding such as a calcified granuloma, particularly when the Veteran suffers from other respiratory conditions such as asthma.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a calcified granuloma disability.  

In sum, the Board concludes that the criteria for service connection for a calcified granuloma and have not been met, and the claim is denied.

Cardiovascular Disorder Other Than Hypertension

The Veteran filed his claim in March 2004.  In an April 2004 VA examination, the Veteran denied experiencing problems with chest pain or shortness of breath.  The Veteran walked approximately one mile a day, and he had no difficulty climbing flights of stairs.  The Veteran had a regular cardiovascular rate and rhythm without murmurs, rubs, or gallops.  The Veteran had no previously-diagnosed coronary artery disease and normal left ventricular size.  

In November 2005 and May 2006, the Veteran denied experiencing chest pain, shortness of breath, or palpitations.  In September 2006, it was noted that the Veteran had no coronary artery disease or congestive heart failure.  

In April 2007, Dr. Singzon, a private physician, indicated that the Veteran was "at risk for developing cardiovascular disease" if his service-connected diabetes were not well controlled.  In June 2007, the Veteran indicated that he had occasional palpitations but no chest pain, shortness of breath, or dyspnea.  The Veteran's heart had a regular rate and rhythm without rubs, murmurs, or gallops.  During a June 2007 exercise treatment test, the Veteran reached 76 percent of the predicted maximum heart rate with no chest pain.  In September 2007, the Veteran had no cardiovascular symptoms, chest pain, or palpitations.  A November 2007 electrocardiogram (EKG) was normal.

An August 2009 transthoracic echocardiogram showed normal left ventricular size and systolic function.  The Veteran had a left ventricular ejection fraction of 63 percent.  The Veteran showed trace mitral valve regurgitation, normal aortic valve structure and function, mild pulmonary insufficiency, and 1+ tricuspid valve regurgitation with normal inferior vena cava.   In September 2009, Dr. Singzon noted that the Veteran had been diagnosed in August 2009 with trace mitral valve regurgitation, mild pulmonary valve insufficiency, and tricuspid valve regurgitation.  Dr. Singzon characterized these findings as a disability and related this condition to service.  

The Veteran underwent an examination in December 2009, at which time the Veteran reported no specific cardiovascular complications, but he indicated that he had two episodes of chest pain eight to nine years before, which in both cases were found to be noncardiac in origin.  The Veteran reported experiencing palpitations that were not persistent and which had not been related to any cardiovascular problems.  The examiner noted that historically, an exercise tolerance test revealed no significant evidence for coronary artery disease and two-dimensional echocardiography showed normal left ventricular function with a left ventricular ejection fraction of 63 percent.  The Veteran showed very minor evidence of valve regurgitation of the mitral, pulmonary, and tricuspid valves that was not felt to be clinically significant.  Standard EKGs were within normal limits.

Physical examination showed that the Veteran's pulse was 68 and regular, the chest was symmetrical, and the heart had a normal sinus rhythm without murmurs.  The examiner did not diagnose the Veteran with a cardiac disability other than hypertensive vascular disease.  

In March 2010, the Veteran's heart had a regular rate and rhythm.  

The Veteran underwent a VA examination in March 2013, at which time the examiner found that the Veteran did not have ischemic heart disease or congestive heart failure.  As the Board noted in September 2015, the March 2013 examiner did not address why the Veteran's previous cardiac testing did not support a finding that the Veteran had a current disability, and it remanded the Veteran's claim for an additional examination.

The Veteran underwent a VA examination in December 2015, at which time the examiner noted that the Veteran had a history of past intermittent palpitations.  The Veteran had received extensive cardiology examinations in the past, none of which found the presence of cardiac disease.  The examiner noted that the Veteran had no chest pain or palpitations, but he instead had dyspnea associated with asthma.  

The Veteran stated that he experienced dyspnea and fatigue with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  With that said, the examiner found that the results of the June 2007 exercise stress test most accurately reflected the Veteran's current cardiac functional level.  The examiner concluded that the Veteran had episodes of palpitations that were evaluated with cardiac testing, but no heart condition had been diagnosed.  VA cardiac testing, including an exercise tolerance test, revealed no significant evidence for coronary artery disease, and two-dimensional echocardiography showed normal left ventricular function with a left ventricular ejection fraction of 63 percent.  The Veteran showed some very minor evidence of valve regurgitation of the mitral, pulmonary, and tricuspid values that were not felt to be clinically significant.  The examiner noted that findings such as "trace mitral valve regurgitation" represented only descriptive terms and did not represent a clinical condition or disease.  According to the cardiology literature, virtually all of the normal population has a mild degree of regurgitation or leakage of one, two, or three of the heart valves by echocardiogram, referred to as physiologic regurgitation.  Such findings are not associated with abnormal heart symptoms.  The Veteran's standard electrocardiograms were within normal limits.  

Thus, the Board finds that the weight of the medical evidence of record shows that while the Veteran has shown mild regurgitation of the heart valves, the weight of the evidence, with the Board giving particular weight to the opinion of the December 2015 examiner, does not support a finding that this physiological finding represents a disability.  While the Board has considered the statements of Dr. Singzon in this regard, Dr. Singzon's statements did not address the VA clinicians who consistently characterized the Veteran's valve regurgitation as clinically insignificant.     

To the extent that the Veteran believes that he experiences symptoms of a cardiac disorder other than hypertension, the Veteran is competent to testify as to readily-observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Furthermore, the Veteran is not competent to associate such symptoms to a particular cardiac disability.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a cardiac disability other than hypertension.  

In sum, the Board concludes that the criteria for service connection for a cardiac disability other than hypertension have not been met, and the claim is denied.

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Increased Rating for a TMJ Disorder

The Veteran's TMJ disorder is rated as noncompensable before December 3, 2015, and it is rated 20 percent thereafter.  The Veteran contends that he is entitled to a single 20 percent evaluation since his July 2001 claim, and the Board agrees.  

Under the Diagnostic Code applicable to TMJ, an inter-incisal range of 31mm to 40 mm warrants a 10 percent rating; an inter-incisal range of 21mm to 30 mm warrants a 20 percent disability rating; an inter-incisal range of 11mm to 20 mm warrants a 30 percent disability rating, and; an inter-incisal range of 0mm to 10 mm warrants a 40 percent disability rating.  A range of lateral excursion from 0mm to 4 mm warrants a 10 percent disability rating.  Ratings for limited inter-incisal movement cannot be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2016).

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to service connection for a dental or jaw disability in July 2001.  In November 2003, the Veteran complained of pain and impaired movement in his jaw.  In November 2008, Dr. Dacasin, a private dentist, noted that the Veteran had complained of persistent pain in his jaws for several years.  Dr. Dacasin found, in pertinent part, that the Veteran had tightness of the masseter muscles and moderate clicking upon opening of the mouth with bilateral TMJ.  

The Veteran underwent a VA examination in December 2015, at which time the examiner diagnosed the Veteran with TMJ.  The Veteran denied experiencing either flare-ups or functional loss as a result of TMJ.  The examiner measured a bilateral lateral excursion of 3mm.  The inter-incisal distance was 22mm.  Pain was noted with opening of the mouth and bilateral lateral excursion.  There was evidence of pain with chewing, and there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus or clicking of joints or soft tissue of the right TMJ.  Repetitive use testing did not result in additional loss of function or range of motion.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  No dentition issues were observed as a result of the Veteran's TMJ.  

In March 2016, Dr. Catalogo-Tanaleon, upon review of the medical evidence, indicated that the Veteran experienced frequent pain and tenderness of both jaws, frequent difficulty chewing or discomfort while chewing, frequent aching facial pain, frequent locking of the joint, and frequent migraine headaches.  

Turning to a review of this evidence, the findings of the December 2015 examiner, which showed an inter-incisal distance of 22mm, are consistent with a 20 percent rating, but no greater, under Diagnostic Code 9905.  See 38 C.F.R. § 4.150.  In reaching this conclusion, the Board considered functional loss due to symptoms such as pain and weakness that cause additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Board accepts the Veteran's assertions that his TMJ causes him to experience pain, the Board has taken this into account in its consideration of the Veteran's range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his TMJ generally do not demonstrate a degree of functional loss so as to warrant a higher rating than 20 percent.

Moreover, even if the Veteran's range of motion is limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

Indeed, the evidence demonstrates that the Veteran does not disagree with a  finding that the December 2015 examination warrants a 20 percent rating.  Instead, the Veteran argues that his symptomatology has been consistent since his July 2001 claim for benefits, and a 20 percent disability rating should thus apply since July 2001.  The Board agrees.  The medical evidence of record, including the November 2003 and November 2008 notations of jaw pain, are consistent with a finding that the Veteran has experienced a similar degree of symptomatology throughout the period on appeal, regardless of the specific date when the Veteran was first afforded a VA examination.  

In sum, the evidence demonstrates that a single 20 percent evaluation, but no greater, of the Veteran's TMJ disability is warranted throughout the period on appeal.  

Increased Rating for Hypertension

The Veteran's hypertension is rated as 10 percent disabling under Diagnostic Code 7101, applicable to hypertensive vascular disease.  This Diagnostic Code provides for the following ratings:

10 percent:	Diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.
20 percent:	Diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  
40 percent:	Diastolic pressure predominantly 120 or more.  
60 percent:	Diastolic pressure predominantly 130 or more.  

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

Turning to the facts in this case, the Veteran filed a claim for an increased rating in March 2004.  Throughout the appeal period, the Veteran's blood pressure readings have been recorded as follows (with all readings recorded in mmHg):

      April 2004:		119/85, 110/80, 112/86, 125/83
      May 2004:		128/83, 120/80
      June 2004:		126/86
      July 2004:		108/56, 129/80
      August 2004:		131/89
      October 2004:	116/80
      December 2004:	137/91
      January 2005:	119/79
      April 2005:		126/78
      May 2005:		119/78
      June 2005:		121/81, 128/81, 119/78
      July 2005:		140/86, 132/82
      September 2005:	138/93, 136/91, 131/86
      November 2005:	121/82, 130/82, 127/87
      February 2006:	146/89, 136/84 (at home, 120s-130s/80s)
      May 2006:		120/80, 112/73
      September 2006:	133/83
      October 2006:	110/70, 126/78
      January 2007:	150/105, 120/78
      June 2007:		121/74
      July 2007:		128/77, 129/83
      September 2007:	124/75
      February 2008:	114/70
      November 2008:	126/78
      June 2009:		128/78, 128/74
      August 2009:		123/76
      September 2009:	114/72, 129/73
      October 2009:	136/79
	December 2009:	134/84, 130/80, 132/82, 111/75
	March 2010:		122/78, 126/78, 139/71
	July 2010:		122/75
	January 2011:	141/79
	July 2011:		111/78
	August 2011:		128/81
	February 2012:	118/66, 127/84
	August 2012:		122/81
	September 2012:	118/82, 119/83
	February 2013:	151/82
	March 2013:		122/84, 131/84, 118/82
	September 2013:	138/89, 152/88
	October 2013:	134/81, 110/80
	March 2014:		132/87
	June 2014:		110/74
	September 2014:	118/86
      April 2015:		117/83
      October 2015:	160/96, 164/99, 171/96 (average 165/97)
      December 2015:	157/92
      
The Veteran underwent a VA examination in March 2013, at which time the examiner noted that the Veteran took Amlodipine, Losartan, and Hydrochlorothiazide in treatment of his high blood pressure.  The examiner noted that the Veteran did not have a history of diastolic readings of predominantly 100 or more.  The Veteran underwent an additional VA examination in October 2015, at which time the examiner noted that the Veteran took Amlodipine, Losartan, and Propranolol in treatment of his high blood pressure.  The examiner noted that the Veteran did not have a history of diastolic readings of predominantly 100 or more.  

Later in October 2015, the Veteran stated that an April 2007 statement from Dr. Singzon "glaringly showed a history of diastolic [blood pressure] elevation to predominantly at least 110".  The Board has reviewed the April 2007 statement of Dr. Singzon, and it finds that it does not support a finding that the Veteran had diastolic blood pressure predominantly to 110 or greater since the Veteran's March 2004 claim for an increased rating.  

In October 2015, the Veteran's spouse, who indicated that she had received training in nursing, stated that the Veteran, on three occasions during the preceding seven years, received medical treatment for chest pains and had a diastolic blood pressure "well above 110".  The Veteran's spouse indicated that the Veteran's average blood pressure reading over the preceding six months was 160/111.

Turning to a review of this evidence, the Board finds that an evaluation of the Veteran's hypertension in excess of 10 percent is unwarranted.  The above medical evidence shows that the Veteran never had diastolic pressure measured at 110 or greater, nor did he have systolic pressure measured at 200 or greater, and an evaluation in excess of 10 percent is thus unwarranted.  

With that said, the Board has considered the October 2015 statement of the Veteran's spouse that the Veteran's blood pressure readings over the preceding six months averaged 160/111.  The Board notes that the objective medical evidence of record shows substantially lower blood pressure readings than 160/111 during this time period.  The Board notes that in weighing credibility of evidence, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds it to be implausible that the objective medical evidence would be entirely devoid of blood pressure readings approaching 160/111 had the Veteran's blood pressure indeed averaged 160/111 during this time.  The Board also notes that the motivation for financial gain may inform the statement of the Veteran's spouse.  Thus, while the Board has considered the October 2015 statement of the Veteran's spouse, it places less probative weight on this statement than on the objective medical evidence, which does not show  diastolic pressure predominantly 110 or greater, or systolic pressure predominantly 200 or greater.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Scars of the Right Head and Neck

The Veteran's service-connected scars of the right head and neck have been rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7800.  

Since the Veteran's March 2004 claim for an increased rating, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, was amended effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  This amendment is to be applied to pending claims only when specifically requested by the Veteran, which does not appear to have been done in this case.  

Diagnostic Code 7800 is applicable to disfigurement of the head, face, or neck.  This Diagnostic Code provides for the following ratings, in pertinent part:

      10 percent: 	With one characteristic of disfigurement. 
30 percent: 	Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. 
50 percent:	Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.
80 percent: 	Visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

The eight characteristics of disfigurement are as follows: (1) Scar 5 or more inches (13 or more cm) in length; (2) Scar at least one-quarter inch (0.6 cm) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) Skin indurated and inflexible in an area 1.  The characteristics of disfigurement may be caused by one scar or by exceeding six square inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note multiple scars.  The characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id., Note 2.  

In evaluating whether any other Diagnostic Codes are potentially applicable, the Board notes that Diagnostic Codes 7801 and 7802 do not apply because the Veteran's scars are on his head and neck, and these codes apply to scarring elsewhere on the body.  Diagnostic Code 7803 does not apply because the Veteran's scars are not unstable, and Diagnostic Code 7804 does not apply because the Veteran's scars are not painful on examination.  Diagnostic Code 7805, applicable to "other" scars, does not apply, because the Veteran's scars involve the head and neck, and this type of scarring is contemplated by Diagnostic Code 7800.  

Furthermore, while the Veteran has reported subjectively that his scars have caused symptoms such as numbness, excessive sweating, and impaired sensation, no medical professional has associated the Veteran's scarring with this sort of functional impairment, and such impairment will not be discussed further in rating the Veteran's scars.  

Turning to the facts in this case, the Veteran filed a claim for an increased rating in March 2004.  The Veteran underwent a VA examination in September 2005, at which time the examiner noted that the scar associated with the March 1988 surgical excision was difficult to find on examination without parting the hair.  The superficial scar measured 9cm x 0.2cm and was not disfiguring or painful.  There was no adherence to underlying tissue, the skin texture was normal, the scar was stable, and there was no elevation or depression of the surface contour.  There was no inflammation, edema or keloid formation.  The scar was extremely faintly hyperpigmented when observed through parted hair.  

The examiner further noted that the Veteran's hair transplant area measured 15cm x 3cm and was symmetrical.  Hair plugs were visible, but the Veteran's hair was growing normally.  The area of transplantation on the Veteran's left side had some slightly raised plugs that were palpable but not uncomfortable; the hair transplant was not disfiguring.  The scar started in the hair just above the right ear and extended upwards through the scalp hair.  The examiner noted that the hair transplant did not impede function and was not disfiguring.

The examiner noted that the Veteran had a 4cm in front of the right ear that then turned at a 45 degree angle and extended behind the right ear for approximately 2cm.  This scar was 0.2cm in width.  The scar was not painful or adherent, and the texture of the skin was soft.  The scar was stable, and there was no elevation or depression of the surface contour of this scar on palpation.  There was no underlying soft tissue damage, inflammation, edema, or keloid formation.  The color of the scar was slightly hypopigmented.  The examiner found this scar to be mildly disfiguring. 

The Veteran had an additional scar on the right side of the neck at the collar line that measured 3cm x 0.3cm.  The Veteran indicated that this scar was the result of a biopsy, and he could not recall whether the scar was incurred prior to service or after service.  The Veteran denied that the scar was incurred during service.  The scar was not painful, adherent, or unstable, but the texture of the skin was slightly irregular.  There was slight depression of the surface contour of the scar on palpation.  There was no underlying soft tissue damage, inflammation, edema, or keloid formation.  The scar was slightly hyperpigmented.  The examiner found this scar to be mildly disfiguring, but the scar did not impede the Veteran's ability to function.  The examiner found that none of the Veteran's scars caused gross distortion of the face, and the Veteran had a normal range of motion.  The scars did not impede the Veteran's ability to function.  

In April 2007, the Veteran indicated that he had a "slight deformity" on the right side of his face, numbness, and heavy sweating as a result of his surgery.  The Veteran indicated that the scarring on the crown of his head produced by the transplanted hair plugs caused frequent skin flaking and itching.  

In July 2008, the Veteran argued that his scarring was 5 or more inches in length (2cm scar on the right forehead, 10cm scar from the incision of the right supraorbital rim, 5cm scar on the right side of the face below the ear line, 2.5cm scar on the right lower neck, and 5cm scars from hair plugs on the top of the head and around the head).  The Veteran indicated that the surface contour of the scar was elevated or depressed upon palpation, with the right side of his face sunken, depressed, and hollow as the result of surgical incisions.  The Veteran indicated that the right side of his face was numb, and his right eyelid was slanted or drooping because of the surgical incision and removal of the tumor from the right temporal forehead.  The Veteran indicated that his skin texture was abnormal in an area exceeding six square inches (39 sq. cm), with hair plugs evident across 15cm on the top of his head in multiple rows and along the left, right, and back side of the head with frequent scaly outbreaks of dermatitis.  The Veteran indicated that the scars were adherent to underlying tissue, with several bumps around his head as a result of hair transplant surgery.  The Veteran argued that he was entitled to a 30 percent rating.  

In an August 2010 examination, it was noted that the Veteran had well-healed surgical scars on the right hairline that were primarily occluded by hair.  The examiner noted hair plugs at the Veteran's hairline.  There was a 1.5in scar at the right ear that was nontender, superficial, well-healed, and barely visible.  There was a lateral neck scar that measured 4.5cm that was deep, well-healed, and numb.  

The Veteran underwent an additional VA examination in March 2013, at which time the examiner noted that the Veteran had a scar as a result of his 1988 surgery that measured 8cm x 0.2cm and which was located in the right side of head in the hair.  The Veteran had four scars relating to a pre-service excisional biopsy to remove lesions of the right parotid gland, right temporal scalp/forehead, and right neck with the removal of 6 lymph nodes.  The first of these scars was anterior to the right ear and measured 5cm x 0.25cm.  The second of these scars was on the Veteran's right forehead and measured 2cm x 0.1cm.  The third of these scars was curvilinear behind the Veteran's right ear and measured 7.5cm x 0.2cm.  The last of these scars was below the right ear and measured 3cm x 0.5cm.  The Veteran had a scar on the right neck that was incurred following the in-service removal of a furuncle.  The scar measured 1.5cm x 0.25cm.  The surface contour of this scar was depressed on palpation, and the scar was hyperpigmented.  The Veteran had about 40 hair plugs on the anterior scalp.  The Veteran felt that the hair transplant was a failure, and he complained that the right side of his face was not as full as the left side.  The examiner noted that the scars of the head, face, and neck were not painful.  The scars were not unstable with frequent loss of covering of skin over the scar.  The approximate total area of the head, face, and neck with hypo- or hyperpigmented areas was 1.6cm sq.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scars did not result in a limitation of function.  The Veteran stated that the scars were an embarrassment to him and he felt self-conscious.  

In May 2013, September 2013, and September 2015, the Veteran argued that his scars warranted as much as a 50 percent evaluation because they showed at least four characteristics of disfigurement.  The Veteran also argued that the residuals of numbness, pain, and associated muscle and nerve injury of the right face and neck had not been considered.  

The Veteran underwent an additional VA examination in December 2015, at which time it was noted that the Veteran developed enlarged subcutaneous masses around his neck in 1988, and before this time, he had undergone excision of a parotid mass with a resulting scar.  The Veteran additionally underwent biopsies for diagnosis of Kimura's disease.

The examiner noted that the Veteran had eight scars.  The first was on the right side of the head in the hair and measured 8cm x 0.2cm.  The second was on the right pre-auricular area, was hypopigmented, and measured 5cm x 0.25cm.  The third was on the right forehead and measured 2cm x 0.1cm.  The fourth was a curvilinear scar in the post-auricular area and measured 7.5cm x 0.2cm.  The fifth was a depressed, hyperpigmented scar of the right neck that measured 1.5cm x 0.25cm.  The sixth was a depressed scar below the right ear and measured 3cm x 0.5cm.  The seventh was anterior hairline hair transplant plugs, and the eighth was the hair transplant site on the posterior neck.  

The total area of the head, face, and neck with hypo- or hyperpigmented areas was 1.6 sq. cm.  There was no gross distortion or asymmetry of the facial features or visible or palpable tissue loss.  The scars did not result in a limitation of function, nor did the Veteran have any other physical findings, complications, conditions, signs or symptoms associated with his scarring.  

In April 2016, the Veteran argued that his scars met at least four characteristics of disfigurement and warranted a 50 percent evaluation.  The Veteran said that his scars had depressed surface contour, adherence to underlying tissue or missing underlying soft tissue, scars totaling 5 inches or more in length, and the scar at least one-quarter inch wide at the widest part.  The Veteran also argued that the residuals of numbness, pain, and associated muscle and nerve injury of the right face and neck had not been considered.  The Veteran noted that the December 2015 examiner found elevation, depression, adherence to underlying tissue, missing underlying soft tissue, abnormal pigmentation, and the scar more than 5 inches in length.  The Veteran argued that the December 2015 

In June 2016, Dr. Baradi, a private physician, reviewed the March 2013 and December 2015 VA examinations.  The Board notes that it does not appear that Dr. Baradi examined the Veteran in association with this opinion.  Dr. Baradi noted that the Veteran had "some scars that were not fully accounted for by the previous examiners and significant variances in the measurements".  Dr. Baradi noted that the Veteran had an "elevated or depressed", hypopigmented, painful 25cm x 0.5cm scar behind the right ear to the mid-coronal area.  

The Veteran had a hypopigmented 4cm x 0.5cm scar on the right temporal area.  The Veteran had a hyperpigmented 3.75cm x 0.4cm scar on the right lower neck area.  The Veteran had an "elevated or depressed", hyperpigmented, 1cm x 0.75cm scar on the right anterolateral area.  The Veteran had a 18cm x 0.6cm scar and a 17.5cm x 0.6cm scar on the right to left parietal frontal area that was hypopigmented on "both rows" (the Board notes that Dr. Baradi appears to be treating the Veteran's hair plugs as a continuous scar).  The Veteran had a 7cm x 0.4cm scar on the right to left occipital area and a 7cm x 0.4cm scar on the right to left occipital area that was hypopigmented (the Board notes that Dr. Baradi appears to be treating the Veteran's hair plug donor site as a continuous scar).  The Veteran had a hyperpigmented, painful 0.5cm x 0.5cm scar in the left occipital area that was hyperpigmented.  The Veteran had hypopigmented 7cm x 0.25cm scar in the right front ear area.

Dr. Baradi opined that the Veteran's service-connected scarring met at least four of the eight characteristics of disfigurement.  More specifically, the Veteran's scars were five inches or more in length, the surface contour of the scar was elevated or depressed on palpation, the scar was at least one-quarter inch wide at the widest part, and the skin was hypo- or hyperpigmented in an area exceeding six square inches.

Turning now to an application of the pertinent laws and regulations to the facts in this case, the Board finds that the Veteran's scarring produces two characteristics of disfigurement.  More specifically, examiners have consistently found the Veteran's scarring to be collectively greater than 5 inches in length.  The March 2013 and December 2015 examiners noted that the surface contour of the Veteran's neck scarring was depressed on palpation.

The Board cannot find, however, that the evidence shows the presence of more than two characteristics of disfigurement.  The Veteran's scarring is not at least one-quarter inch (0.6cm) wide at its widest part.  Before the June 2016 opinion of Dr. Baradi, which was not based on a physical examination of the Veteran, examiners found the Veteran's scarring to be, at widest, 0.5cm, as measured by the March 2013 and December 2015 examiners.  The Board acknowledges that Dr. Baradi found that the Veteran had two rows of hair transplant that each measured 0.6cm in width.  No other examiner treated the Veteran's hair plugs as a single, continuous scar, and photographs of the Veteran's hair transplants are clearly inconsistent with a finding that the hair plugs represent a continuous line of scarring.  Instead, clinicians have noted that the Veteran's hair was growing normally out of the hair plugs.  Thus, the Board finds that the weight of the evidence is inconsistent with a finding that the Veteran had scarring at least one-quarter inch (0.6cm) wide at its widest part.  

The Veteran's scarring is not hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm).  Before the June 2016 opinion of Dr. Baradi, which was not based on a physical examination of the Veteran, examiners found the Veteran's scarring to produce hypo- or hyperpigmented areas well under 39 sq. cm: 3.9 sq. cm (September 2005) and 1.6 sq. cm (March 2013 and December 2015).  The Board places greater weight on the findings of the September 2005, March 2013, and December 2015 examiners than on Dr. Baradi because the findings of these examiners were consistent with each other, and because each of these examiners personally examined the Veteran, while Dr. Baradi appeared to only review the Veteran's claims file.  

No clinician has found that the Veteran's scarring has resulted in adherence to underlying tissue, an abnormal skin texture, missing underlying soft tissue, or indurated and inflexible skin in an area exceeding six square inches (39 sq. cm).  

Accordingly, as noted above, scarring with two or three characteristics of disfigurement warrants a 30 percent evaluation.  A greater 50 percent evaluation is unavailable absent visible or palpable tissue loss and either gross distortion or asymmetry of two or more features or paired sets of features.  In this case, no clinician has found that the Veteran's scarring results in visible or palpable tissue loss or gross distortion or asymmetry of two or more features or paired sets of features.  

In sum, the evidence demonstrates that a 30 percent evaluation, but no greater, of the Veteran's scarring is warranted.  

Increased Rating for Kimura's Disease, Manifested by Asthma

The Veteran's Kimura's disease is currently rated as 30 percent disabling under Diagnostic Code 7799-6602, or as analogous to bronchial asthma.  

Under the Diagnostic Code applicable to asthma, a 30 percent rating is warranted with a FEV-1 of 56 to 70 percent predicted, or; a FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).  A 60 percent rating requires a FEV-1 of 40 to 55 percent predicted, or; a FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating requires a FEV-1 less than 40 percent predicted, or; a FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.

The post-bronchodilator findings for these pulmonary function tests (PFTs) are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96 (d)(5) (2016).

The Board notes that "parenteral" means not through the alimentary canal, but rather by injection though some other route, such as subcutaneous, intramuscular, intraorbital, intracapsular, intraspinal, intrasternal, or intravenous.  Dorland's Illustrated Medical Dictionary 1403 (31st ed. 2007).  

As an initial matter, the Board notes that development of the medical record has focused on identifying the exact manifestations of the Veteran's Kimura's disease, particularly given the rareness of this disorder.  The December 2015 examiner offered a particularly helpful description of this disorder, noting that hypereosinophilic syndrome (HES) is a rare and heterogeneous group of disorders characterized by hypereosinophilia and associated with eosinophil-induced end organ damage.  Within the spectrum of HES, the subset of organ-restricted eosinophilic disease is characterized by patients in whom a specific organ or tissue is the exclusive target of eosinophilic infiltration and damage.  Kimura's disease is an example of a distinct disease from HES that has a tendency to recur only in the initially-affected organ in the absence of other complications of hypereosinophilia.  

The examiner further indicated that hypereosinophilia is a laboratory finding that does not itself have symptoms.  Instead, symptoms are the result of the end-organ damage mediated by the eosinophilic infiltration.  Kimura's disease is a subset of HES rather than a cause of HES; Kimura's disease is a rare condition characterized by subcutaneous swelling and lymphadenopathy (a disease of the lymph nodes, usually with swelling).  Kimura's disease is considered an organ-restricted eosinophilic disease in which eosinophils infiltrate a specific organ or tissue that is the target, or end-organ of eosinophilic infiltration and damage.  Thus, Kimura's disease has been isolated from HES as a distinct disease, and it has a tendency to recur only in the initially-affected organ.

With a better understanding of the nature of Kimura's disease in place, the Board now turns to an evaluation of the evidence of record.  The Veteran filed his underlying claim for service connection for Kimura's disease in September 2009.  Later in September 2009, Dr. Singzon, a private physician, indicated that the Veteran experienced chronic and persistent asthmatic symptoms as a result of his Kimura's disease, such as wheezing at night, stuffy nose, difficulty breathing in the mornings, and a frequent buildup of mucus and phlegm.  Dr. Singzon indicated that the Veteran took Albuterol, Flunisolide, Loratadine, Foradil, Mometasone, and a sinus rinse in treatment of his allergic rhinitis and asthma.  

In a September 2009, the Veteran complained of worsening respiratory symptoms and exertional dyspnea.  A September 2009 chest x-ray noted that the Veteran's lungs were mildly hyperinflated compared to an August 2006 chest examination.  The Veteran's lungs were otherwise clear of infiltrates with no pleural effusions or mass lesions.  The impression was mild hyperinflation of the lung fields suspected consistent with a history of asthma.  

In October 2009, it was noted that the Veteran had a good response to high-dose inhaled steroids and Formoterol, with his dyspnea much improved.  The Veteran's chest was clear with good expiratory flow without wheeze or crackles.  Pulmonary function testing revealed a mild restrictive physiology evidenced by the calculated lung volumes using diffusing capacity of the lung for carbon monoxide (DLCO), the flow volume loop, and reduced expiratory flow volumes with a normal FEV1/FVC ratio.  The Veteran's severe reduction in expiratory reserve volume suggested that the restriction was extrinsic, and there was no response to bronchodilators.  The DLCO was normal.  

In March 2010, it was noted that the Veteran was doing well and was seen every six months.  In a separate March 2010 record, it was noted that the Veteran's asthma had improved significantly.  It was noted that the Veteran had no evidence of end-organ damage.  In July 2010, it was noted that the Veteran had no evidence of end-organ damage as a result of Kimura's disease.  The Veteran's lungs were normal.  

In a March 2013 VA examination, the examiner noted that the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications.  Instead, the Veteran used intermittent inhalational bronchodilator and anti-inflammatory medication.  A March 2013 chest x-ray was found to be unremarkable.  March 2013 pulmonary function testing showed a pre-bronchodilator FVC of 75 percent of predicted, an FEV-1 of 72 percent of predicted, an FEV-1/FVC of 96 percent, and a DLCO of 93 percent of predicted.  Testing showed a post-bronchodilator FVC of 80 percent of predicted, an FEV-1 of 83 percent of predicted, and an FEV-1/FVC of 104 percent.  The clinician indicated that the Veteran's FEV-1/FVC most accurately reflected the Veteran's level of disability.  

In May 2013, the Veteran stated that he took oral bronchodilator therapy and daily inhalational anti-inflammatory medication.  In July 2013, Dr. Veloso indicated that the Veteran took Albuterol inhaler, Formoterol Fumarate inhaler, Futicason/Salmeterol inhaler, Loratadine, Sodium Chloride nasal spray, and Flunisolide nasal inhaler spray.  

In an October 2015 follow-up addressing the Veteran's Kimura's disease, the Veteran indicated that he was feeling well overall.  The Veteran denied experiencing chest pain or dyspnea symptoms.  The Veteran experienced occasional asthma exacerbations for which he received relief with inhalers.  The Veteran's active medication list included, in pertinent part, Albuterol oral inhaler, Formoterol Fumarate inhaler, and Loratadine tablets.  The clinician diagnosed the Veteran with chronic eosinophilia with a history of Kimura's disease, which was often associated with eosinophilia.  There was little or no malignant potential from Kimura's disorder, and there was no evidence of end organ damage.  The clinician doubted that the Veteran had primary HES due to the chronicity and stability of his blood counts.  

The Veteran underwent an examination of Kimura's disease in December 2015.  The examiner noted that the Veteran currently had no subcutaneous masses or enlarged lymph nodes suspicious for eosinophilic nodules.  The Veteran's last hematologic evaluated documented no end-organ damage.  The examiner noted that the Veteran's Kimura's disease was chronic and stable.

The examiner noted that continuous medication was not required for control of a hematologic or lymphatic condition, including anemia or thrombocytopenia caused by treatment for a hematologic or lymphatic condition.  The examiner noted that the Veteran's condition was active.  The Veteran was not currently undergoing any treatment for any hematologic or lymphatic condition; instead, clinicians were engaged in watchful waiting of the Veteran's condition.  The Veteran did not have anemia or thrombocytopenia, including that caused by treatment for a hematologic or lymphatic condition.  The Veteran had no findings, signs, or symptoms due to a hematologic or lymphatic disorder or to treatment for a hematologic or lymphatic disorder, other than the above-described subcutaneous mass on the right lower back.  The Veteran had no recurring infections attributable to any conditions, complications, or residuals of treatment for a hematologic or lymphatic disorder.  The Veteran did not have polycythemia vera or sickle cell anemia.  The Veteran had no other pertinent physical findings, complications, conditions, signs, or symptoms.  Laboratory testing from October 2015 showed hemoglobin of 15.1gm/100ml; hematocrit of 46.5; red blood cell count of 5.2; white blood cell count of 8.2; platelet count of 324; eosinophil 2.1k/cmm; and eosinophil percentage of 26.2.

In a December 2015 examination addressing the Veteran's respiratory disabilities, the examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, but it required inhaled medications in the form of daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The Veteran's asthma was predominantly responsible for the need for inhaled medication.  The Veteran's respiratory condition did not require the use of oral bronchodilators or antibiotics, nor did the Veteran require outpatient oxygen therapy.  During the past 12 months, the Veteran had not experienced any asthma attacks with episodes of respiratory failure.  The Veteran had not had any physician visits for required care of exacerbations.  

In a January 2016 prescription list, the Veteran, in pertinent part, was prescribed, in pertinent part, Loratadine, Flunisolide nasal inhaler, Albuterol inhaler, and Formoterol Fumarate inhaler.  

In April 2016, the Veteran argued that his asthma symptoms warranted a 60 percent evaluation because he intermittently took courses of systemic oral or parenteral corticosteroids.  The Veteran indicated that he took Fluticasone/Salmeterol and Formoterol Fumarate, corticosteroid medications, more than three times per year.  

Turning to an analysis of these facts, the Veteran is currently in receipt of a 30 percent rating for asthma, and he argues that he is entitled to a 60 percent rating because his asthma requires intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The March 2013 and December 2015 examiners noted that the Veteran did not take oral or parenteral corticosteroids in treatment of his disability.  Consistent with this finding, the Board cannot find that the medical evidence supports a finding that the Veteran's asthma requires systemic corticosteroids at least three times a year.  While the Veteran correctly notes, for example in April 2016, that Fluticasone/Salmeterol is a steroid medication, the Veteran does not consume this medication orally or parenterally; instead, he inhales it.  An inhaled therapy is consistent with the currently-assigned 30 percent evaluation. 

Additionally, the results of the Veteran's pulmonary function tests do not warrant a rating in excess of 30 percent at any time.  March 2013 pulmonary function tests show a post-bronchodilator FEV-1 of 83 percent, and a FEV1/FVC of 104 percent.  Ratings in excess of 30 percent based on pulmonary function tests results require a FEV-1 or FEV1/FVC of 55 percent or fewer.  A disability rating greater than 30 percent is thus unavailable to the Veteran based on his pulmonary function test of record.  

In sum, the Board finds that a disability rating in excess of 30 percent for the Veteran's Kimura's disease, manifested by asthma, is unavailable at any time.  

Increased Rating for Kimura's Disease, Manifested by Rhinitis

The Veteran's Kimura's disease, manifested by rhinitis, is rated as noncompensable under Diagnostic Code 6522, applicable to allergic or vasomotor rhinitis, before December 7, 2015, and 10 percent thereafter.

Without polyps, allergic or vasomotor rhinitis warrants a 10 percent rating with greater than 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  With polyps, the disability warrants a 30 percent rating.  
38 C.F.R. § 4.97, Diagnostic Code 6522.  

Turning to the facts in this case, the Veteran filed his underlying claim for service connection for Kimura's disease in September 2009.  In a September 2009 treatment record, it was noted that the Veteran had seasonal rhinitis that was helped by Loratidine.  In October 2009, it was noted that the Veteran had nasal congestion that had improved with irrigation and a nasal steroid.  The Veteran had moderate erythema of the nasal mucosa without exudates, and a slight septal deviation to the right with narrowing of the right nare.  The clinician diagnosed the Veteran with rhinosinusitis and was to continue using an antihistamine, nasal steroid, and nasal irrigation.  

The Veteran underwent a VA examination in December 2015, at which time the examiner indicated that the Veteran had been diagnosed with allergic rhinitis.  There was a greater than 50 percent obstruction of the nasal passages on both sides due to rhinitis, but there was not complete obstruction on either side.  There was no permanent hypertrophy of the nasal turbinates, nasal polyps, granulomatous rhinitis, Wegener's granulomatosis, rhinoscleroma, lethal midline granuloma, or other granulomatous infection.  The Veteran had no scars or other pertinent physical findings, complications, conditions, signs, or symptoms associated with his rhinitis.  

In April 2016, the RO increased the evaluation of the Veteran's allergic rhinitis to 10 percent effective December 7, 2015.  Later in April 2016, the Veteran argued that he had experienced the same level of symptomatology throughout his appeal, and that the RO arbitrarily assigned a December 7, 2015, effective date for the 10 percent rating.  The Veteran argued that a 10 percent disability rating was warranted since his September 2009 date of claim.  

Turning to an analysis of these facts, the evidence does not show that the Veteran has the polyps that are associated with a greater 30 percent rating for allergic or vasomotor rhinitis, nor does the Veteran allege that he has such polyps.  Instead, the Veteran argues that the symptomatology associated with his allergic or vasomotor rhinitis has been consistent since his September 2009 claim for benefits, and a 10 percent disability rating should thus apply since this time.  The Board agrees.  The medical evidence of record, including the Veteran's treatment for rhinitis beginning in 2009, is consistent with a finding that the Veteran has experienced a similar degree of symptomatology throughout the period on appeal, regardless of the specific date when the Veteran was first afforded a VA examination.  

In sum, the evidence demonstrates that a single 10 percent evaluation, but no greater, of the Veteran's Kimura's disease, manifested by rhinitis, is warranted throughout the period on appeal.  

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's rated disabilities that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's TMJ disorder, hypertension, scarring, asthma, and rhinitis is fully addressed by the schedular rating criteria under which such disability is rated.  

The Veteran's complaints regarding his TMJ disorder focus most on symptoms such as motion limited by pain.  The Veteran does not disagree regarding the adequacy of the schedular criteria, arguing that he is entitled to a single 20 percent schedular evaluation for TMJ.  The Veteran's complaints regarding his hypertension focus most on his blood pressure readings, which form the basis for a schedular evaluation.  The Veteran's complaints regarding his scarring focus most on symptoms of disfigurement, which form the basis for a schedular evaluation.  The Veteran's complaints regarding his asthma focus most on shortness of breath, which is one of the criteria for a schedular evaluation.  The Veteran's complaints regarding his rhinitis focus most on impaired nasal function.  Furthermore, the Veteran does not disagree regarding the adequacy of the schedular criteria, arguing that he is entitled to a single 10 percent schedular evaluation for rhinitis.

In sum, the Board finds that the manifestations of the Veteran's disabilities are fully contemplated by the rating schedule.  The Board finds that there are no additional symptoms of the Veteran's disabilities that are not addressed by the rating schedule.  Nor has the Veteran or his representative raised the matter of entitlement to an extraschedular rating on the basis of symptoms not contemplated by the schedular criteria.  Therefore referral for consideration for an extra-schedular rating is not warranted.


ORDER

Service connection for a headache disability is granted.  

Service connection for a low back disability is granted.

Service connection for a bilateral knee disability is granted.

Service connection for a bilateral ankle disability is granted.

Service connection for blurred vision is granted.  

Service connection for malaise is granted.  

Service connection for a calcified granuloma is denied.

Service connection for a cardiovascular disorder other than hypertension is denied.

Before December 3, 2015, a 20 percent rating, but no greater, for TMJ disorder is warranted, subject to the laws and regulations governing the award of monetary benefits; a rating in excess of 20 percent is denied thereafter.  

A disability rating in excess of 10 percent for hypertension is denied.  

A disability rating of 30 percent, but no greater, for scarring of the head and neck is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 30 percent for Kimura's disease, manifested by asthmatic symptoms, is denied. 

Before December 7, 2015, a 10 percent rating, but no greater, for Kimura's disease, manifested by rhinitis symptoms, is warranted, subject to the laws and regulations governing the award of monetary benefits; a rating in excess of 10 percent is denied thereafter.  


REMAND

With respect to the Veteran's claim of entitlement to service connection for right shoulder pain and left shoulder pain, the Board finds that an additional examination is required before it may render a decision.  The Veteran underwent an examination in December 2015, at which time the examiner diagnosed arthritis in the bilateral shoulders.  Contrary to this finding, the examination report included x-ray studies that showed no abnormalities of the bilateral shoulder joints.  On remand, the Veteran should be afforded with an additional examination addressing the Veteran's complaints of bilateral shoulder pain.  The examiner should address whether the Veteran's pain of either shoulder is attributable to a known clinical diagnosis.  Additionally, the examiner should provide an etiological opinion as to the Veteran's left shoulder disability alone, to the extent that the Veteran's left shoulder pain is attributable to a known clinical diagnosis.

With respect to the Veteran's claim of entitlement to service connection for a bilateral forearm and wrist disability, the Board's September 2015 Remand asked the AOJ to schedule the Veteran for an examination addressing the nature of the Veteran's claimed wrist pain, to include whether such pain was attributable to a known diagnosis such as bilateral carpal tunnel disorder or tendonitis, or whether such pain was associated with an otherwise undiagnosed illness.  The Veteran was not provided with an examination addressing his bilateral wrist pain, and an examination should be provided to the Veteran.  

With respect to the Veteran's claim of entitlement to a TDIU, the Board's decision has granted service connection for a headache, low back, bilateral shoulder, bilateral knee, bilateral ankle, blurred vision, and malaise disability.  The Board has also increased the rating of the Veteran's TMJ, scarring, and rhinitis.  Under the circumstances, the Board believes that the AOJ should revisit the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's disabilities of the bilateral shoulders, forearms, and wrists.  The examiner must review the claims file and note that review in the examination report.  A complete rationale for all conclusions and opinions must be provided.  All indicated tests should be performed and all findings reported in detail.  The examiner should provide the following opinions:

a) Are the Veteran's complaints of bilateral shoulder, forearm, and wrist pain related to a medically unexplained chronic multisymptom illness?

b) If the Veteran's symptoms of left shoulder pain (and not right shoulder pain, which should not be addressed in this subsection), bilateral forearm pain, or wrist pain is related to a diagnosed disability (such as, for example, tendonitis, arthritis, or CTS), then please address the following:

i) Is it at least as likely as not that such diagnosed disability began in or is related to the Veteran's active duty service?

ii) Is it at least as likely as not (that is, a 50 percent probability or greater) that such diagnosed disability was caused by any of the Veteran's service-connected disabilities?

iii) Is it at least as likely as not (that is, a 50 percent probability or greater) that such diagnosed disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service-connected disabilities?  If aggravation is found, the extent thereof must be set forth. 

2.  Then, readjudicate the issues of service connection for right shoulder pain due solely to an undiagnosed illness, service connection for left shoulder pain, to include as due to an undiagnosed illness, service connection for a bilateral forearm and wrist disability, and a TDIU.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the  matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


